4/18/2019     Case 19-01225-KCF                                eCourts Civil Case
                                               Doc 1-8 Filed 04/27/19             Jacket 04/27/19 15:47:35
                                                                              Entered                                       Desc
                                                 Exhibit D - Docket Page 1 of 6
                                                         Judiciary eCourts System - Civil Part

                                                                          Home
                                                                           Help
                                                                          Logout


                                                                    CASE JACKET
                                                                  User:JOHN GARDE

                                                                      No events found

                                                    Docket Number: MID L 000623 - 17
                                                           Back                                                         Create Summary Report

                                           Case Caption: Bond Macy Marie Vs Brenntag North America Inc
     Court: Civil Part                                Venue: Middlesex                               Case Initiation Date: 01/31/2017
     Case Type: Asbestos                              Case Status: Active                            Jury Demand: 6 Jurors
     Case Track: 4                                    Judge: Ana C Viscomi                           Team: 5
     # of Discovery Days: 450                         Age of Case: 02 YR 02 MO                       Consolidated Case: N
     Original Discovery End Date: 05/23/2018          Current Discovery End Date: 05/23/2018         # of DED Extensions: 0
     Original Arbitration Date:                       Current Arbitration Date:                      # of Arb Adjournments: 0
     Original Trial Date:                             Current Trial Date:                            # of Trial Date Adjournments: 0
     Disposition Date:                                Case Disposition: Open                         Statewide Lien: No

     Plaintiffs (2)        Defendants (9)            Case Proceedings (68)                ACMS Documents (148)             Fees (148)

                       Doc          Document                      Doc               Date   Svc   Party
      Date Filed                                   Filing Party         CO/ID Type
                      Number           Type                      Status            Served Status Svd
                                   COMP JRY
      01/31/2017 001                            BOND MACY
                                   DEMAND
      01/31/2017 002               CERTIFICTN   BOND MACY
      01/31/2017 003               CERTIFICTN   BOND MACY
                                   ANS          BRENNTAG
      02/28/2017 004
                                   CROSS&JRYD SPECIALTIES
                                   MTN AD PR HC
      03/01/2017 005                            BOND MACY       GR
                                   VC
      03/01/2017 006               CERTIFICTN   BOND MACY
      03/01/2017 007               PRF MAIL     BOND MACY
                                   MTN AD PR HC
      03/01/2017 008                            BOND MACY       GR
                                   VC
                                   MTN AD PR HC
      03/01/2017 009                            BOND MACY       GR
                                   VC
                                   MTN AD PR HC
      03/01/2017 010                            BOND MACY       GR
                                   VC
                                   MTN AD PR HC
      03/01/2017 011                            BOND MACY       GR
                                   VC
                                   MTN AD PR HC
      03/01/2017 012                            BOND MACY       GR
                                   VC
                                   MTN AD PR HC
      03/01/2017 013                            BOND MACY       GR
                                   VC
                                   ANS          WHITTAKER CLARK
      03/09/2017 014
                                   CROSS&JRYD & DA
                                                WHITTAKER CLARK
      03/09/2017 015               CERTIFICTN
                                                & DA
                                   ANS          CYPRUS AMAX
      03/09/2017 016
                                   CROSS&JRYD MINERALS
                                   ANS          IMERYS TALC
      03/09/2017 017
                                   CROSS&JRYD AMERICA

https://portal.njcourts.gov/webe1/CIVILCaseJacketWeb/pages/civilCaseSearch.faces                                                                1/6
4/18/2019     Case 19-01225-KCF                             eCourts Civil Case
                                           Doc 1-8 Filed 04/27/19              Jacket 04/27/19 15:47:35
                                                                            Entered                      Desc
                       Doc            DocumentExhibit D - Docket Page      Doc2 of 6            Date    Svc  Party
      Date Filed                                   Filing Party                             CO/ID Type
                      Number           Type                                        Status                Served Status   Svd
                                   ORDR
      03/10/2017 018                            BOND MACY                          GR
                                   DISCOVERY
                                   ORD AD PR HC
      03/17/2017 026                            BOND MACY                          GR
                                   VC
                                   ORD AD PR HC
      03/17/2017 027                            BOND MACY                          GR
                                   VC
                                   ORD AD PR HC
      03/17/2017 028                            BOND MACY                          GR
                                   VC
                                   ORD AD PR HC
      03/17/2017 029                            BOND MACY                          GR
                                   VC
                                   ORD AD PR HC
      03/17/2017 030                            BOND MACY                          GR
                                   VC
                                   ORD AD PR HC
      03/17/2017 031                            BOND MACY                          GR
                                   VC
                                   ORD AD PR HC
      03/17/2017 032                            BOND MACY                          GR
                                   VC
                                   ANS          VALEANT
      03/20/2017 019
                                   CROSS&JRYD PHARMACEUT
                                                VALEANT
      03/20/2017 020               CERTIFICTN
                                                PHARMACEUT
                                                VALEANT
      03/20/2017 021               CERTIFICTN
                                                PHARMACEUT
                                   ANS          VALEANT
      03/20/2017 022
                                   CROSS&JRYD PHARMACEUT
                                                VALEANT
      03/20/2017 023               CERTIFICTN
                                                PHARMACEUT
                                                VALEANT
      03/20/2017 024               CERTIFICTN
                                                PHARMACEUT
                                   ANS          COLGATE
      03/20/2017 025
                                   CROSS&JRYD PALMOLIVE CO
                                   ANS JRY      JOHNSON &
      03/21/2017 033
                                   DEMAND       JOHNSON
                                                JOHNSON &
      03/21/2017 034               CERTIFICTN
                                                JOHNSON
                                                JOHNSON &
      03/21/2017 035               PRF MAIL
                                                JOHNSON
                                   CAS MANG
      03/21/2017 036                            COURT INIT                         GR
                                   ORD
                                   MTN AD PR HC VALEANT
      03/27/2017 037                                                               GR
                                   VC           PHARMACEUT
                                   ORD AD PR HC VALEANT
      03/31/2017 038                                                               GR
                                   VC           PHARMACEUT
                                   MOT PRT SUM VALEANT
      05/04/2017 039                                                               GR
                                   JDG          PHARMACEUT
                                                VALEANT
      05/04/2017 040               CERTIFICTN
                                                PHARMACEUT
                                                VALEANT
      05/04/2017 041               PRF MAIL
                                                PHARMACEUT
                                   MOT PRT SUM VALEANT
      05/04/2017 042                                                               GR
                                   JDG          PHARMACEUT
                                   MTN AD PR HC
      05/23/2017 044                            BOND MACY                          GR
                                   VC
                                   MISC OTHR
      05/26/2017 043                            BOND MACY
                                   AFFID



https://portal.njcourts.gov/webe1/CIVILCaseJacketWeb/pages/civilCaseSearch.faces                                               2/6
4/18/2019     Case 19-01225-KCF                             eCourts Civil Case
                                           Doc 1-8 Filed 04/27/19              Jacket 04/27/19 15:47:35
                                                                            Entered                      Desc
                       Doc            DocumentExhibit D - Docket Page      Doc3 of 6            Date    Svc  Party
      Date Filed                                   Filing Party         CO/ID Type
                      Number           Type                      Status            Served Status             Svd
                                   ORD AD PR HC
      05/26/2017 045                            BOND MACY       GR
                                   VC
                                   ORD PAR SUM VALEANT
      06/09/2017 046                                            GR
                                   JUD          PHARMACEUT
                                   ORD PAR SUM VALEANT
      06/09/2017 047                                            GR
                                   JUD          PHARMACEUT
                                   CAS MANG
      08/07/2017 048                            COURT INIT      GR
                                   ORD
                                   MISC OTHR
      08/30/2017 049                            BOND MACY
                                   AFFID
                                   MOT PRT SUM IMERYS TALC
      09/15/2017 050                                            PR
                                   JDG          AMERICA
                                                IMERYS TALC
      09/15/2017 051               MISC BRIEF
                                                AMERICA
                                                IMERYS TALC
      09/15/2017 052               CERTIFICTN
                                                AMERICA
                                                IMERYS TALC
      09/15/2017 053               PRF MAIL
                                                AMERICA
                                   MOT PRT SUM CYPRUS AMAX
      09/15/2017 054                                            GR
                                   JDG          MINERALS
                                                CYPRUS AMAX
      09/15/2017 055               MISC BRIEF
                                                MINERALS
                                                CYPRUS AMAX
      09/15/2017 056               CERTIFICTN
                                                MINERALS
                                                CYPRUS AMAX
      09/15/2017 057               PRF MAIL
                                                MINERALS
                                   MOT PRT SUM JOHNSON &
      09/15/2017 058                                            PR
                                   JDG          JOHNSON
                                                JOHNSON &
      09/15/2017 059               MISC BRIEF
                                                JOHNSON
                                                JOHNSON &
      09/15/2017 060               CERTIFICTN
                                                JOHNSON
                                                JOHNSON &
      09/15/2017 061               CERTIFICTN
                                                JOHNSON
                                                JOHNSON &
      09/15/2017 062               PRF MAIL
                                                JOHNSON
                                   MOT PRT SUM WHITTAKER CLARK
      09/15/2017 063                                            GR
                                   JDG          & DA
                                                WHITTAKER CLARK
      09/15/2017 064               PRF MAIL
                                                & DA
                                                WHITTAKER CLARK
      09/15/2017 065               CERTIFICTN
                                                & DA
                                                WHITTAKER CLARK
      09/15/2017 066               MISC BRIEF
                                                & DA
                                                WHITTAKER CLARK
      09/15/2017 067               CERTIFICTN
                                                & DA
                                   MOT PRT SUM COLGATE
      09/15/2017 068                                            WD
                                   JDG          PALMOLIVE CO
                                                COLGATE
      09/15/2017 069               CERTIFICTN
                                                PALMOLIVE CO
                                                COLGATE
      09/15/2017 070               CERTIFICTN
                                                PALMOLIVE CO
                                                COLGATE
      09/15/2017 071               MISC BRIEF
                                                PALMOLIVE CO



https://portal.njcourts.gov/webe1/CIVILCaseJacketWeb/pages/civilCaseSearch.faces                                     3/6
4/18/2019     Case 19-01225-KCF                             eCourts Civil Case
                                           Doc 1-8 Filed 04/27/19              Jacket 04/27/19 15:47:35
                                                                            Entered                      Desc
                       Doc            DocumentExhibit D - Docket Page      Doc4 of 6            Date    Svc  Party
      Date Filed                                           Filing Party                     CO/ID Type
                      Number              Type                                     Status                Served Status   Svd
                                                COLGATE
      09/15/2017 072               CERTIFICTN
                                                PALMOLIVE CO
                                   MOT PRT SUM COLGATE
      11/03/2017 073                                            WD
                                   JDG          PALMOLIVE CO
                                                COLGATE
      11/03/2017 074               MISC BRIEF
                                                PALMOLIVE CO
                                                COLGATE
      11/03/2017 075               CERTIFICTN
                                                PALMOLIVE CO
                                                COLGATE
      11/03/2017 076               CERTIFICTN
                                                PALMOLIVE CO
                                   OBJECT
      12/05/2017 077                            BOND MACY
                                   MOTION
                                   OBJECT
      12/05/2017 078                            BOND MACY
                                   MOTION
                                   OBJECT
      12/07/2017 079                            BOND MACY
                                   MOTION
                                   OBJECT
      12/07/2017 080                            BOND MACY
                                   MOTION
                                                JOHNSON &
      12/11/2017 081               MISC BRIEF
                                                JOHNSON
                                                JOHNSON &
      12/11/2017 082               CERTIFICTN
                                                JOHNSON
                                                JOHNSON &
      12/11/2017 083               PRF MAIL
                                                JOHNSON
                                                WHITTAKER CLARK
      12/11/2017 084               MISC BRIEF
                                                & DA
                                                IMERYS TALC
      12/11/2017 085               MISC BRIEF
                                                AMERICA
                                                IMERYS TALC
      12/11/2017 086               PRF MAIL
                                                AMERICA
                                                CYPRUS AMAX
      12/11/2017 087               MISC BRIEF
                                                MINERALS
                                                CYPRUS AMAX
      12/11/2017 088               PRF MAIL
                                                MINERALS
                                   MTN AD PR HC
      12/18/2017 089                            BOND MACY       GR
                                   VC
      12/18/2017 090               PRF MAIL     BOND MACY
      12/18/2017 091               CERTIFICTN   BOND MACY
      12/18/2017 092               CERTIFICTN   BOND MACY
                                   ORD AD PR HC
      12/19/2017 093                            BOND MACY       GR
                                   VC
                                   OBJECT
      01/09/2018 094                            BOND MACY
                                   MOTION
                                   MTN AD PR HC
      01/22/2018 095                            BOND MACY       GR
                                   VC
      01/22/2018 096               CERTIFICTN   BOND MACY
      01/22/2018 097               CERTIFICTN   BOND MACY
      01/22/2018 098               PRF MAIL     BOND MACY
                                   MTN AD PR HC COLGATE
      01/31/2018 099                                            GR
                                   VC           PALMOLIVE CO
                                                COLGATE
      01/31/2018 100               CERTIFICTN
                                                PALMOLIVE CO
                                                COLGATE
      01/31/2018 101               CERTIFICTN
                                                PALMOLIVE CO


https://portal.njcourts.gov/webe1/CIVILCaseJacketWeb/pages/civilCaseSearch.faces                                               4/6
4/18/2019     Case 19-01225-KCF                             eCourts Civil Case
                                           Doc 1-8 Filed 04/27/19              Jacket 04/27/19 15:47:35
                                                                            Entered                      Desc
                       Doc            DocumentExhibit D - Docket Page      Doc5 of 6            Date    Svc  Party
      Date Filed                                           Filing Party                     CO/ID Type
                      Number              Type                                     Status                Served Status   Svd
                                                COLGATE
      01/31/2018 103               CERTIFICTN
                                                PALMOLIVE CO
                                                COLGATE
      01/31/2018 104               CERTIFICTN
                                                PALMOLIVE CO
                                   ORD AD PR HC COLGATE
      02/05/2018 102                                                               GR
                                   VC           PALMOLIVE CO
                                   MTN AD PR HC COLGATE
      02/09/2018 107                                                               GR
                                   VC           PALMOLIVE CO
                                                COLGATE
      02/12/2018 105               MISC BRIEF
                                                PALMOLIVE CO
                                   ORD AD PR HC COLGATE
      02/12/2018 108                                                               GR
                                   VC           PALMOLIVE CO
                                   MISC OTHR    COLGATE
      02/15/2018 106
                                   AFFID        PALMOLIVE CO
                                   ORD AD PR HC
      02/16/2018 109                            BOND MACY                          GR
                                   VC
                                   MTN AD PR HC JOHNSON &
      03/13/2018 110                                                               GR
                                   VC           JOHNSON
                                   MOTN EXTND JOHNSON &
      03/20/2018 111                                                               WD
                                   DISC         JOHNSON
                                   MTN AD PR HC JOHNSON &
      03/26/2018 112                                                               GR
                                   VC           JOHNSON
                                   MTN AD PR HC JOHNSON &
      03/27/2018 113                                                               GR
                                   VC           JOHNSON
                                   ORD AD PR HC JOHNSON &
      03/29/2018 114                                                               GR
                                   VC           JOHNSON
                                   PART STIP    BRENNTAG
      04/10/2018 115
                                   DISM         SPECIALTIES
      04/10/2018 116               VOL DISM     BRENNTAG NA INC
                                   ORD AD PR HC JOHNSON &
      04/13/2018 117                                                               GR
                                   VC           JOHNSON
                                   ORD AD PR HC JOHNSON &
      04/13/2018 118                                                               GR
                                   VC           JOHNSON
                                                JOHNSON &
      04/18/2018 119               LTTR MEMRD
                                                JOHNSON
                                   MISC OTHR
      04/30/2018 120                            BOND MACY
                                   AFFID
                                   MISC OTHR
      04/30/2018 121                            BOND MACY
                                   AFFID
                                   MISC OTHR
      04/30/2018 122                            BOND MACY
                                   AFFID
                                   MISC OTHR
      04/30/2018 123                            BOND MACY
                                   AFFID
                                   MISC OTHR
      04/30/2018 124                            BOND MACY
                                   AFFID
                                   MISC OTHR
      04/30/2018 125                            BOND MACY
                                   AFFID
                                   MISC OTHR
      04/30/2018 126                            BOND MACY
                                   AFFID
                                   MISC OTHR
      04/30/2018 127                            BOND MACY
                                   AFFID
                                   MISC OTHR
      04/30/2018 128                            BOND MACY
                                   AFFID
                                   ORDR
      05/24/2018 130                            BRENNTAG NA INC                    GR
                                   DISMISSAL

https://portal.njcourts.gov/webe1/CIVILCaseJacketWeb/pages/civilCaseSearch.faces                                               5/6
4/18/2019     Case 19-01225-KCF                             eCourts Civil Case
                                           Doc 1-8 Filed 04/27/19              Jacket 04/27/19 15:47:35
                                                                            Entered                      Desc
                       Doc            DocumentExhibit D - Docket Page      Doc6 of 6            Date    Svc  Party
      Date Filed                                           Filing Party                       CO/ID Type
                      Number              Type                                      Status                 Served Status   Svd
                                                       BRENNTAG
      05/25/2018 129               ORDR MISC                           GR
                                                       SPECIALTIES
                                   ORD PAR SUM         CYPRUS AMAX
      06/21/2018 131                                                   GR
                                   JUD                 MINERALS
                                   ORD PAR SUM         IMERYS TALC
      06/21/2018 132                                                   PR
                                   JUD                 AMERICA
                                   ORD PAR SUM         JOHNSON &
      06/21/2018 133                                                   PR
                                   JUD                 JOHNSON
                                   ORD PAR SUM         WHITTAKER CLARK
      06/21/2018 134                                                   GR
                                   JUD                 & DA
                                   MOTN
      06/21/2018 135                           BOND MACY                           DN
                                   CONFIDENTL
                                   ORDR
      06/21/2018 136                           BOND MACY                           DN
                                   CONFIDENTL
                                   MOTN
      06/21/2018 137                           BOND MACY                           DN
                                   CONFIDENTL
                                   ORDR
      06/21/2018 138                           BOND MACY                           DN
                                   CONFIDENTL
                                   MOTN
      06/21/2018 139                           BOND MACY                           DN
                                   CONFIDENTL
                                   ORDR
      06/21/2018 140                           BOND MACY                           DN
                                   CONFIDENTL
                                   MOTN
      06/21/2018 141                           BOND MACY                           DN
                                   CONFIDENTL
                                   ORDR
      06/21/2018 142                           BOND MACY                           DN
                                   CONFIDENTL
                                   NOTC        JOHNSON &
      07/06/2018 143
                                   APPEARANCE JOHNSON
                                   PART STIP   COLGATE
      10/11/2018 144
                                   DISM        PALMOLIVE CO
                                   ORDR        COLGATE
      10/25/2018 145                                                               GR
                                   DISMISSAL   PALMOLIVE CO
                                   MISC SUB    JOHNSON &
      11/21/2018 146
                                   ATTY        JOHNSON
                                   NOTC        IMERYS TALC
      02/25/2019 147
                                   BANKRUPCY   AMERICA
                                   MOTN
      04/01/2019 148                           BOND MACY                           PH
                                   DISMISSAL
                                              Showing 1 to 148 of                  148 entries




                                                                 Screen ID : ECCV3001
                                                              © Copyright NJ Judiciary 2016

                                                         BUILD: CivilCaseJacket_2019.2.0.0




https://portal.njcourts.gov/webe1/CIVILCaseJacketWeb/pages/civilCaseSearch.faces                                                 6/6
